Case 2:19-cv-01004-HCN-CMR Document 16 Filed 04/01/21 PageID.191 Page 1 of 5




____________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     HANSEN, et al.,                                           MEMORANDUM DECISION AND
                                                                 ORDER GRANTING IN PART
                    Plaintiffs,                                PLAINTIFF’S EX PARTE MOTION
                                                                FOR ALTERNATIVE SERVICE
           v.                                                  AND GRANTING EXTENTION OF
                                                                  TIME TO SERVE CERTAIN
     WELLER, et al,                                                    DEFENDANTS

                    Defendants.

                                                                  Case No. 2:19-cv-1004-HCN-CMR

                                                                 District Judge Howard C. Nielson, Jr.
                                                                 Magistrate Judge Cecilia M. Romero


          Before the court is Third Party Plaintiff Branden Hansen’s1 (Hansen or Plaintiff) Ex Parte

 Motion for Extension of Time to Serve Defendants Dewey Property Holdings, ParkProvo,

 Alchemy Holding, White Stallion, Courtside Condominiums, Winchester Business Park, Monica

 Brinton, Sugarhouse Trust, Samuel Longo, Wayne Ross and Redcap Investment Group, LLC

 (collectively Remaining Defendants) and Motion to Permit Alternative Method of Service if the

 Court Finds They Have Not Already Been Served (Motion) (ECF 10). Plaintiff seeks to serve

 Defendants by emailing the summonses and complaint to their attorneys of record as identified

 by the attorneys that represented Defendants in the Utah State Court Case 170903571 (Utah State

 Case), which docket is attached as Exhibit A to the Motion. As set forth below, the court

 GRANTS the request for alternative service and extension of time to serve.


 1
  The court notes the Motion indicates it was filed on behalf of “Plaintiffs” which is incorrect as the Motion’s
 caption indicates the attorneys that filed the Motion only represent Branden Hansen, and later in the Motion it is
 clear only Hansen is filing the Motion. The court reminds counsel to be more careful in the future to identify the
 correct moving party.
Case 2:19-cv-01004-HCN-CMR Document 16 Filed 04/01/21 PageID.192 Page 2 of 5




                                        I.         BACKGROUND

        In December 2019 the underlying dispute between the parties was removed from Utah

 State Court to the District of Utah Bankruptcy Court (see Utah State Court 170903571, D. Utah

 Bank. 19-02132). The matter pending in this proceeding is Debtor Theodore Lamont Hansen’s

 Motion to Withdraw Bankruptcy Reference which requests withdraw of the bankruptcy reference

 and for all issues between the parties to be litigated in United States District Court for the

 District of Utah (ECF 2). To date, only three of the dozens of interested parties have filed a

 response or opposition to the Motion to Withdraw Bankruptcy Reference (ECF 5, 6). Plaintiff is

 now seeking an order finding the Remaining Defendants have been served arguing that each has

 been placed on notice that a lawsuit has been filed against them and at various points each have

 had attorneys representing them in Utah State Court (ECF 10). In the alternative, Plaintiff seeks

 leave of court for ten additional days to serve the Remaining Defendants by emailing the

 summonses and complaint to their attorneys of record in underlying state court proceedings

 between the parties (ECF 10).

                                             II.    ANALSYIS

        Under Fed. R. Civ. P. 4(e)(1), service in a federal district court action may be

 accomplished by “following state law for serving a summons in an action brought in courts of

 general jurisdiction in the state where the district court is located or where service is made.”

 Hansen seeks service under Utah law, which allows the party seeking service to “file a motion to

 allow service by some other means” when “the identity or whereabouts of the person to be

 served are unknown and cannot be ascertained through reasonable diligence, . . . or if there is

 good cause to believe that the person is avoiding service.” Utah R. Civ. P. 4(d)(5)(A). If the

 court grants the motion, “the court will order service of the complaint and summons by means




                                                    2
Case 2:19-cv-01004-HCN-CMR Document 16 Filed 04/01/21 PageID.193 Page 3 of 5




 reasonably calculated, under all the circumstances, to apprise the named parties of the action.”

 Id. Federal Rule of Civil Procedure 5(b)(1) allows for service to be made onto a represented

 party’s attorney. Fed. R. Civ. P. 5(b)(1). However, “‘a party seeking leave to serve an

 individual by counsel must show adequate communication between the individual and the

 attorney.” Schmitz v. Diao Duoyuan Printing, Inc., No. 11-cv-157-S, 2013 WL 12161450, at *4

 (D. Wyo. May 13, 2013) (quoting Prediction Co. LLC v. Rajgarhia, 2010 WL 1050307, at *2

 (S.D.N.Y. Mar. 22, 2010).

         Hansen requests that the court allow alternative service on the Remaining Defendants

 because Hansen has been unable to serve Remaining Defendants despite multiple attempts (and

 upon belief that Hansen has properly served some of the Remaining Defendants but is not

 certain). Plaintiff provided evidence of unsuccessful attempts to serve Remaining Defendants.

 The court finds that Hansen’s efforts to locate and serve Remaining Defendants through repeated

 attempts demonstrates reasonable diligence. Hansen’s showing that Remaining Defendants

 whereabouts cannot be ascertained despite reasonable diligence is sufficient cause for the court

 to grant service through alternate means. See Utah Civ. P. R. 4(d)(5)(A). The court therefore

 does not reach the issue of whether there is good cause to believe Remaining Defendants are

 avoiding service.

        Though Hansen requests a finding that Remaining Defendants have already been

 personally served (ECF 10 at 12-13), the court will instead grant Hansen leave for alternative

 service by email to Remaining Defendants’ counsel of record as indicated in the Utah State Case

 docket. Counsel of record made appearances in the Utah State Case which suggests there is

 adequate communication between the various counsel and the Remaining Defendants. The court




                                                  3
Case 2:19-cv-01004-HCN-CMR Document 16 Filed 04/01/21 PageID.194 Page 4 of 5




 therefore finds alternative service by email to the attorneys of record in the Utah State Case

 docket for Remaining Defendants is permitted.

        Hansen also requests an extension of time to serve Remaining Defendants pursuant to

 Federal Rule of Civil Procedure 4(m). Rule 4(m) provides that “[i]f a defendant is not served

 within 90 days after the complaint is filed, the court—on motion or on its own after notice to the

 plaintiff—must dismiss the action without prejudice against that defendant or order that service

 be made within a specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good

 cause for the failure, the court must extend the time for service for an appropriate period.” Id. In

 light of Hansen’s diligent efforts to serve Remaining Defendants, the court finds good cause for

 an extension of time to serve Remaining Defendant by alternate means.

                                              ORDER

        Accordingly, IT IS HEREBY ORDERED that:

        (A) Hansen’s request for a finding that Remaining Defendants has been personally

              served is DENIED;

        (B) Plaintiff’s request for alternative service by email is GRANTED; and

        (C) Plaintiff’s request for a 10-day extension to serve Remaining Defendants by

              alternate means as outlined herein is GRANTED.

        (D) Plaintiff may effect service of its complaint on Remaining Defendants by sending

              the complaint and summons to their attorneys of record in the Utah State Case

              within 10 days of the date of this Order.

        (E) Service of the complaint will be complete once Hansen receives a confirmation that

              the complaint has been sent to the recipient.

        (F)   A copy of this order must be served with the complaint.




                                                  4
Case 2:19-cv-01004-HCN-CMR Document 16 Filed 04/01/21 PageID.195 Page 5 of 5




      IT IS SO ORDERED.

      DATED this 1 April 2021.




                                   Magistrate Judge Cecilia M. Romero
                                   United States District Court for the District of Utah




                                      5
